Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated allowable subject matter into independent claims 1 and 21. 
Although Moroni teaches foamed plastic particles as a filler material, Moroni does not teach ceramic as a filler material as claimed in claim 1. 
Although Moroni teaches the proportion of foam plastic particles in the bed is 60-90% by volume, this reference does not teach the filler material is present in the amount from 5-48 %vol based on a total volume of the mixture as claimed in claim 21.
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume.
Moroni does not teach a4 catalyst comprising a mixture of between 30% vol and 60% vol. of an activated carbon catalyst impregnated with sulfur, between 30% vol and 60% vol of an activated carbon catalyst impregnated with iron and between 5 % vol and 40% vol of a filler material as claimed in claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/21/2022